In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated May 15, 1995, which, upon a fact-finding order of the same court, dated April 10, 1995, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of reckless endangerment in the second degree and resisting arrest, adjudged him to be a juvenile delinquent and placed him on probation for a period of 12 months. The appeal brings up for review the fact-finding order dated April 10, 1995.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see, People v Contes, 60 NY2d 620; Matter of Jamal C., 186 AD2d 562, 563), we find that it was legally sufficient to prove beyond a reasonable doubt that the appellant committed acts which, if committed by an adult, would have constituted the crimes of reckless endangerment in the second degree (see, Penal Law § 120.20; People v Birdsall, 215 AD2d 878, 879; Matter of Louis Q., 180 AD2d 800; cf., People v Davis, 72 NY2d 32, 36), and resisting arrest. Moreover, upon the exercise of our factual review power, we are satisfied that the court’s determination was not against the weight of the evidence (see, CPL 470.15 [5]; People v Bleakley, 69 NY2d 490). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.